Title: To George Washington from Brigadier General James Mitchell Varnum, 22 December 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Camp [Valley Forge] Decr 22d 1777.

According to the saying of Solomon, hunger will break thro’ a stone Wall; It is therefore a very pleasing Circumstance to the Division under my Command, that there is a probability of their marching. Three Days successively, we have been destitute of Bread. Two Days we have been intirely without Meat. It is not to be had from the Commissaries. Whenever we procure Beef, it is of such a vile Quality, as to render it a poor Succeedanium for Food. The Men must be supplied, or they cannot be commanded. If This Country will not, cannot afford the means There are other States in a different Situation. The Complaints are too urging to pass unnoticed. It is with Pain that I mention this Distress. I know it will make your Excellency unhappy: But, if you expect the Exertions of virtuous Principles, while your Troops are deprived of the essential Necessaries of Life, your final Disappointment will be great, in Proportion to that Patience, w’ch now astonishes every Man of human Feeling. I mention these things on Paper, that the Evil may be inquired into. I am, with Submission, your Excellency’s most obdt Servt

J. M. Varnum

